OPINION — AG — ** FREE FAIR BOARD — CONSTRUCTION OF BUILDING — ELECTION ** THE QUESTION OF WHETHER THE COUNTY WILL CONSTRUCT FREE FAIR BUILDINGS AND MAKE A BUILDING FUND LEVY, UNDER THE PROVISIONS OF ARTICLE X, SECTION 10 OF THE OKLAHOMA CONSTITUTION, FOR THAT PURPOSE, MAY BE SUBMITTED TO THE PEOPLE OF THE COUNTY AT ANY REGULAR PRIMARY, RUN OFF PRIMARY, OR GENERAL ELECTION, USING REGULAR ELECTION OFFICIALS IN CHARGES OF SUCH REGULAR PRIMARY, OR GENERAL ELECTION; AND THAT, IF THE ESTIMATES FOR COUNTY CURRENT EXPENSE PURPOSE FOR THE CURRENT FISCAL YEAR HAVE NOT BEEN APPROVED BY THE COUNTY EXCISE BOARD, AN ESTIMATE AND LEVY THEREFOR MAY BE INCLUDED IN THE BUDGET AND LEVY FOR THAT FISCAL YEAR; PROVIDED, SUCH BUILDING FUND LEVY WAS VOTED FOR THE FISCAL YEAR. (CONSTRUCTION, BUILDING, REPAIR, COUNTY, ERECTION OF COUNTY SEPARATE SCHOOL BUILDINGS, COUNTY ELECTION BOARD) CITE: OPINION NO. AUGUST 5, 1939 — MORRIS, 2 O.S. 104 [2-104], 19 O.S. 731 [19-731], 26 O.S. 113 [26-113], 68 O.S. 281 [68-281](B), ARTICLE X, SECTION 10 (JAMES C. HARKIN)